Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brigden (GB 196,338) in view of the YouTube video “The Spinner Game”.
The British patent to Brigden (GB 196,338) discloses a portable rotatable spinner g, Figs. 2 and 3, in combination with a worksheet Fig. 1 on a flat hard board, page 3, line 64 to page 4, line 3.  The spinner g is placed on top of the worksheet and the spinner g is aligned over the game board.  The portable rotatable spinner g comprises an arrow-shaped body i having a pointed forward end and enlarged rearward end, an integrally-formed, vertically-oriented cylinder Fig. 2 located at the midpoint.  The cylinder has a hole or aperture, and the aperture having an internal diameter slightly larger than the diameter of m (“pivot pin”).
teaches that it is known to use a pencil as part of a spinner, wherein the pencil is inserted through a paper clip.  The pencil is held vertically with one hand while flicking the paper clip with a finger from the other hand.  The paper clip rotates freely around the pencil until coming to rest over a section of the game board.  
In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Brigden’s spinner g by replacing the pivot pin m with a pencil.  Brigden’s vertically-oriented cylinder Fig. 2 located at the midpoint of the arrow-shaped body i would have been made slightly larger in order to receive the pencil.  This modification would have made the manufacturing of Brigden’s spinner less expensive to manufacture by only providing the base g and arrow-shaped body i.  The pencil would have been supplied by a player.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patents to Bommer (US 1,578,632), Size (GB 2,159,423), Fig. 4 and Klenberg (Des. 144,201) all disclose spinners comprising a disk having a cylindrical central hole or aperture, and a elongated pencil-like structure inserted through the central hole.   The patents to Deatherage (US 2,995,374) and Harris et al (US 4,930,789) both disclose portable spinners that are mounted to game board surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl